Name: Council Regulation (EEC) No 1348/86 of 6 May 1986 amending Regulation (EEC) No 1199/82 on the granting of an additional premium for maintaining suckler cows in Ireland and Northern Ireland
 Type: Regulation
 Subject Matter: means of agricultural production;  Europe;  regions of EU Member States
 Date Published: nan

 No LI 19/42 Official Journal of the European Communities 8.5.86 COUNCIL REGULATION (EEC) No 1348/86 of 6 May 1986 amending Regulation (EEC) No 1199/82 on the granting of an additional premium for maintaining suckler cows in Ireland and Northern Ireland THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Par ­ liament ('), Whereas provision was made in Regulation (EEC) No 1199/ 82 (2), as last amended by Regulation (EEC) No 1309/85 (J), for the granting of an additional premium for maintaining suckler cows in Ireland and Northern Ireland , in so far as the Member States are concerned did not grant nationally the additional premium referred to in Article 3 (2) of Regulation (EEC) No 1357/80 of 5 June 1980 introducing a system of premiums for main ­ taining suckler cows (4), as last amended by Regulation (EEC) No 1198 /82 ( 5); Whereas the Commission forwarded to the Council proposals aimed at reorganizing the common organ ­ ization of the markets in beef and veal ; whereas the Council has agreed to reach a decision on these proposals by 31 December 1986 ; whereas , therefore , the present system of premiums should be extended until the said date ; Whereas Article 1 of Regulation (EEC) No 1199/ 82 should therefore be amended, HAS ADOPTED THIS REGULATION : Article 1 In the second paragraph of Article 1 of Regulation (EEC) No 1199/82 , 'for 1985/ 86 marketing year', shall be replaced by 'from 12 May to 31 December 1986 '. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 12 May 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 6 May 1986 . For the Council The President P. H. van ZEIL (') Opinion delivered on 17 April 1986 (not yet published in the Official Journal). ( 2) OJ No L 140 , 20 . 5 . 1982 , p. 30 . (3) OJ No L 137 , 27 . 5 . 1985 , p. 18 . (4) OJ No L 140 , 5 . 6 . 1980 , p . 1 . ( 5) OJ No L 140, 20 . 5 . 1982 , p. 28 .